At the last term of the court the judgment herein was affirmed. During vacation and within the time allowed by law motion for rehearing was filed alleging error in the judgment of affirmance.
The contention is, that under the facts introduced by the defendant, he was entitled to a charge that if the jury should believe his testimony, or there was a reasonable doubt of it, that he was entitled to an acquittal *Page 341 
as against the charge of robbery. It is unnecessary to restate the facts in this opinion as they are fully stated in the original opinion relating to this phase of the record. The judgment evidently was affirmed on the theory that appellant's contention related more to the sufficiency of the evidence, in view of what he had testified, than to the failure of the court to submit that issue. Upon a careful inspection of the motion for new trial we have concluded that the judgment of affirmance was erroneous on account of the failure of the court to instruct the jury that if they should believe defendant's testimony, or had a reasonable doubt of it, they should acquit him of robbery. The writer of this opinion wrote the opinion affirming the judgment. If the testimony of appellant is to be credited he did not commit the offense of robbery, and may not have been guilty of any offense. If, under the rules of the game they were playing, the banker had won the money, and it had passed into his hands under the rules of the game, and appellant had subsequently taken the money by force or violence, a case of robbery would be complete under the cases of Blain v. State, 34 Tex.Crim. Rep., and Carroll v. State, 42 Tex.Crim. Rep.. But under the facts stated by appellant he did not admit losing the money, but denied it, and claimed that he won the money at the time the banker in the game took the money and placed "it in the game," as the witness calls it. It has been held that even where the money had been won under the rules of the game and taken possession of by the winning party, and the money was then grabbed or taken without any violence or the use of arms, it would not be robbery but theft. Johnson v. State, 35 Tex.Crim. Rep.. It is only where the money is taken by violence or by force of arms that robbery is constituted. Under the facts of this case we are of the opinion we were in error in affirming the judgment. Therefore, the affirmance is set aside, and the judgment is reversed and the cause is remanded.
Reversed and remanded.